DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
Response to Amendment

Claims 1-5, 12, and 13 remain pending. None of the claims have been amended over their prior version, filed 23 June 2021.
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.



Applicant argues:

    PNG
    media_image1.png
    108
    626
    media_image1.png
    Greyscale

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues:

    PNG
    media_image2.png
    77
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    295
    630
    media_image3.png
    Greyscale


Applicant’s disagreement is noted. The record is clear that the claims are rejected as being obvious over the combination of EP ‘051. Again, one cannot show nonobviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues:

    PNG
    media_image4.png
    134
    627
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    511
    627
    media_image5.png
    Greyscale

combination of EP ‘051. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).







Applicant argues:

    PNG
    media_image6.png
    437
    629
    media_image6.png
    Greyscale

neither colloidal silica nor precipitated silica. It is known in the art that both amorphous and colloidal silica are, in fact, forms of amorphous silica. See “Colloidal silica facts: What is silica?”1 which teaches:

    PNG
    media_image7.png
    154
    556
    media_image7.png
    Greyscale

See also “Crystalline Silica: The Science”2 which teaches that precipitated silica is a species of amorphous silica:

    PNG
    media_image8.png
    533
    1119
    media_image8.png
    Greyscale

3 which also teaches that colloidal silica (see §4. Silica Sols and Colloidal Silica) “is a stable aqueous dispersion or sol of discrete amorphous particles…” (emphasis added); and that precipitated silica (see §6. Precipitated Silica) “is composed of aggregates (or secondary particles) of ultimate (or primary) particles of colloidal-size silica that have not become linked in a massive gel network during the preparation process.” The instant specification discusses amorphous silica only at [0039] where no description of the relationship between amorphous, colloidal, and precipitated silica is disclosed. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. See MPEP 2111.01(I). The only To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. See MPEP §2111.01(IV); emphasis added. Applicant has not clearly set forth a definition of the term “amorphous silica” that would proscribe colloidal and precipitated amorphous silica from reading on the claims. See MPEP §2111.01(IV)(A). Further, Applicant is reminded that rebuttal of the presumption of plain meaning by way of disavowal is only considered when it is clear and unmistakable. See MPEP §2111.01(IV)(B); emphasis added. In the instant case, Applicant’s argument does not make it clear what is/is not included in the term “amorphous silica” as used in the instant claims.
Further, with specific respect to Applicant’s argument stating:

    PNG
    media_image9.png
    81
    631
    media_image9.png
    Greyscale

The Primary Examiner notes that an aggregate of several particles is, itself a particle. Further, this does not address precipitated silica, defined above as “discrete amorphous particles.” The record would benefit from a clear and unambiguous description of how the claimed term “amorphous silica…having a particle size D50 particle size of about 5 to 15 µm” is exclusive of both colloidal and precipitated silica as these terms are understood in the art. In the noted absence of a such a definition in the instant specification, until such a convincing showing that rises to the level of disclaimer or disavowal has been made, the teaching of WO ‘362 in view of EP ‘051, which refers to amorphous silica broadly and colloidal and precipitated silica specifically, will continue to be interpreted as teaching amorphous silica that meets the limitations of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/183362 A1 in view of EP 1 921 051 A1.
Claim 1
WO ‘362 teaches a chemical agent resistant coating composition, a process of coating the composition, and a coated article (i.e., substrate with coating disposed thereon). The composition comprises: a fluoropolymer resin component [0014-0017]; an organic filler material (e.g., hydrophobic additive such as wax) [0030] having a particle size of 6 microns (Example 2: LANCO 1778 has D50 = 6 microns as evidenced by Lubrizol Applications Guide: Surface Modifiers for Coatings, previously cited), as noted above, it is the Primary Examiner’s position that, absent evidence to the contrary, LANCO 1778 particles having an average particle size of 6 microns is sufficiently close to the claimed size of “about 7 microns” that one of ordinary skill in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)); an inorganic filler material (flattening agent) that can be amorphous silica (insofar as WO ‘362 is silent with respect to treating the 
WO ‘362 does not specify that the untreated amorphous silica has D50 of about 5 to 15 microns. As noted in the prior Office action, Example 2 of WO ‘362 teaches an aluminum oxide filler having D50 = 11.5 microns. WO ‘362 further teaches that the inorganic filler can equivalently be amorphous silica [0020] or aluminum oxide [0025]. Consequently, it would have been obvious to one of ordinary skill in the art to utilize either amorphous silica or aluminum oxide as the inorganic filler, motivated by the desire and expectation of successfully matting the coating. MPEP § 2143(I)(B). Further, EP ‘051 teaches that it is known in the art of protective, resistant coatings, to incorporate amorphous silica particles having D50 in the range of 1-50, preferably 4-25, and more preferably 6-12 microns [0023], into a resinous coating. Consequently, since WO ‘362 teaches the use of particles having D50 = 11.5 microns and EP ‘051 teaches amorphous silica particles having D50 = 6-12 microns, it would have been obvious to one of ordinary skill in the art to utilize, as the matting agent, amorphous silica particles having D50 = 6-12 microns, motivated by the desire and expectation of successfully matting the coating. The range of 6-12 microns overlaps that of about 5-15 microns claimed. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I).  In the alternative, WO ‘362 further teaches that 50 = 6-12 microns, in an amount of 10-50 wt.-%, imparts wear resistance to protective coating compositions [p. 8]. Consequently, it would have been obvious to one of ordinary skill in the art to add to the composition of WO ‘362 amorphous silica particles having D50 = 6-12 microns, in an amount of 10-50 wt.-%, in order to impart this characteristic to the coating.
Applicant is reminded that, in the case where a claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) Similarly, a prima facie
With respect to the claimed damaged tolerance, since WO ‘362 discloses the same composition and method of applying as instantly claimed, the properties of the coated article must be the same, absent evidence to the contrary. MPEP § 2112.01. Applicant has not specifically traversed this assertion in the record to-date. Further, Applicant is reminded that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP §2144(IV). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See MPEP §2145(II).
Claims 2-5
With respect to claim 2, WO ‘362 teaches fluoropolymer concentrations of 50 wt.-% and 70 wt.-% [0017].
With respect to claim 3, WO ‘362 teaches that the fluoropolymer can be PVDF [0016].
With respect to claim 4, WO ‘362 teaches an acrylic resin, a polymer derived from one or more ethylenically unsaturated monomers [Table 2].
With respect to claim 5, WO ‘362 does not specify that the organic filler comprises 0.5 to 7 phr (parts-per-hundred) of the finished film weight. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP §2144.05(II)(A).
Claims 12 & 13
With respect to claim 12, the ranges of 1-50, preferably 4-25, and more preferably 6-12 microns, taught by EP ‘051, overlap the claimed range of about 10-14 microns. Overlapping ranges are prima facie obvious. See MPEP § 2144.05(I).
With respect to claim 13, WO ‘362 additionally teaches pigment [0044-0045].
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
31 December 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Colloidal silica facts: what is silica? https://www.nouryon.com/products/colloidal-silica/what-is-silica/ (accessed Dec 31, 2021). 
        
        2 Crystalline Silica: The Science. https://safesilica.eu/crystalline-silica-the-science/ (accessed Dec 31, 2021). 
        
        3 Waddell, W.H. and Evans, L.R. (2000). Silica, Amorphous Silica. In Kirk-Othmer Encyclopedia of Chemical Technology, (Ed.). https://doi.org/10.1002/0471238961.0113151823010404.a01